              IN THE UNITED STATES DISTRICT COURT FOR THE
                     EASTERN DISTRICT OF OKLAHOMA

THOMAS CARL DODDS, JR.,                        )
                                               )
                     Petitioner,               )
                                               )
v.                                             )   Case No. CIV 20-470-RAW-KEW
                                               )
SCOTT NUNN, Warden,                            )
                                               )
                     Respondent.               )

                                   OPINION AND ORDER

       This matter is before the Court on Respondent’s motion to dismiss Petitioner’s

petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 (Dkt. 8). Petitioner is a pro

se state prisoner in the custody of the Oklahoma Department of Corrections who currently

is incarcerated at James Crabtree Correctional Center in Helena, Oklahoma. He is attacking

his convictions and sentences in Muskogee County District Court Case No. CF-2015-897 for

Second Degree Rape (Count 1), Lewd Molestation (Count 2), and Soliciting Sexual Conduct

or Communication with a Minor by Use of Technology (Count 3), each After Former

Conviction of Two or More Felonies, and Contributing to the Delinquency of a Minor (Count

4). He also challenges his conviction and sentence in Muskogee County District Court Case

No.   CF-2016-620      for   “Pornography--Procure/Produce/Distribute/Possess         Juvenile

Pornography, After Former Conviction of Two or More Felonies. Dodds v. State, Nos. C-

2017-1048 and C-2017-1049, slip op. at 1-2 (Okla. Crim. App. Sept 13, 2018) (Dkt. 9-3). He

raises the following grounds for habeas corpus relief:

       I.     The State’s forcing Petitioner to disclose sealed information and failure
              to unseal records relating to expunged convictions and the information
              in the PSI Report violated Petitioner’s Fourteenth Amendment rights
       to     due process.

       II.    The sentencing court’s consideration of misinformation in the
              presentence report and its reliance on unconstitutional convictions
              during sentencing violated Petitioner’s rights under the Sixth and
              Fourteenth Amendments.

       III.   Sentencing counsel was ineffective in failing to:

              (A)    object to the inclusion of unconstitutional convictions in the
                     presentence report and object to the sentencing judge’s
                     consideration of unconstitutional convictions during sentencing,
              (B)    object to false information relating to Victim A.B.’s statement
                     in the PSI Report, and
              (C)    inform the sentencing judge that Petitioner served ten (10) years
                     in prison on the invalid convictions.

       IV.    Appellate counsel failed to raise:

              (A)    sentencing counsel’s failure to object to false information in the
                     PSI Report,
              (B)    the issue of the sentencing court’s impermissible reliance on
                     unconstitutional convictions during sentencing, and
              (C)    issues in Grounds I-III on appeal.

       Respondent alleges Petitioner has failed to exhaust the state-court remedies for all of

his habeas claims. “A threshold question that must be addressed in every habeas case is that

of exhaustion.” Harris v. Champion, 15 F.3d 1538, 1554 (10th Cir. 1994). In federal habeas

corpus actions, the petitioner bears the burden of showing he has exhausted his state court

remedies as required by 28 U.S.C. § 2254(b). See Clonce v. Presley, 640 F.2d 271, 273 (10th

Cir. 1981); Bond v. Oklahoma, 546 F.2d 1369, 1377 (10th Cir. 1976). To satisfy the

exhaustion requirement, a claim must be presented to the State’s highest court through a

                                              2
direct appeal or a post-conviction proceeding. Dever v. Kansas State Penitentiary, 36 F.3d

1531, 1534 (10th Cir. 1994). Under the doctrine of comity, a federal court should defer

action on claims properly within its jurisdiction until a state court with concurrent power has

had an opportunity to consider the matter. Rose v. Lundy, 455 U.S. 509, 518-19 (1982).

       The record shows that Petitioner entered blind pleas of nolo contendere to the various

charges in his two criminal cases. In Case No. CF-2015-897, he was sentenced to 20 years

for each of Counts 1, 2, and 3, and he received a 1-year sentence for Count 4. In Case No.

CF-2016-620, he was sentenced to 20 years with the first 10 years suspended. The sentences

in Case No. CF-2015-897 were ordered to run concurrently with each other and

consecutively to the sentence imposed in Case No. CF-2016-620. Dodds, Nos. C-2017-1048

and C-2017-1049, slip op. at 2 (Dkt. 9-3).

       On September 21, 2017, Petitioner filed a motion to withdraw his pleas in both cases,

alleging (1) the presentence investigation (PSI) report contained false, unnecessary,

misleading, and prejudicial language; (2) the sentencing judge relied on the presentence

investigation report; (3) the sentencing judge may have sentenced Petitioner outside the

statutory range; and (4) Petitioner should be allowed to withdraw his pleas and proceed to

trial (Dkt. 9-1 at 1-2). Following a hearing, the motion to withdraw was denied, and

Petitioner appealed to the Oklahoma Court of Criminal Appeals (OCCA) in Case Nos. C-

2017-1048 and C-2017-1049, which were consolidated in Case No. C-2017-1048 (Dkt. 9-2).

On appeal, Petitioner raised a claim of ineffective assistance of counsel at his motion to


                                              3
withdraw plea. Id. The OCCA affirmed the trial court’s decision on September 13, 2018.

Dodds, Nos. C-2017-1048 and C-2017-1049 (Dkt. 9-3).

       On November 22, 2019, Petitioner filed an application for post-conviction relief in

the state district court for his criminal cases (Dkt. 9-4), which was denied on February 26,

2020.1 He appealed to the OCCA, raising four claims:

       (1)     Petitioner was denied a fair and impartial judge in the post-conviction
               proceedings;

       (2)     The state district court failed to make findings of fact and conclusion
               of law as to:

               (a)     a Sixth Amendment claim regarding prior convictions that later
                       were vacated,
               (b)     Petitioner’s claim that trial counsel was ineffective in failing to
                       object to false information relating to A.B.’s statement in the
                       presentence report, and
               (c)     counsel’s failure to inform the sentencing judge that Petitioner
                       had served ten years in prison for convictions that later were
                       vacated;

       (3)     The state district court abused its discretion in denying a Fourteenth
               Amendment claim based on the above assertion that the sentencing
               court improperly considered vacated prior convictions, and

       (4)     Okla. Stat. tit. 22, § 982, which prohibits mentioning presentence
               investigation reports in an appeal to the OCCA, violated Petitioner’s
               right to effective counsel under state and federal constitutions.

(Dkt. 9-5).

       The OCCA denied all post-conviction claims and specifically found the fourth claim

       1
          The Court takes judicial notice of the public records of the Oklahoma State Courts Network
at http://www.oscn.net. See Pace v. Addison, No. CIV-14-0750-HE, 2014 WL 5780744, at *1 n.1
(W.D. Okla. Nov. 5, 2014).

                                                 4
was not presented to the state district court. Dodds v. State, No. PC-2020-265, slip op. at 2-4

(Okla. Crim. App. Nov. 24, 2020) (Dkt. 9-6).

       As set forth above, Petitioner raises four grounds for habeas corpus relief. The first

ground, alleging the State forced him to disclose sealed information and failed to unseal

certain records relating to the his expunged convictions, thereafter including that information

in the presentence investigation report, has not been exhausted. While Respondent concedes

that Petitioner raised the argument in his application for post-conviction relief, he failed to

later raise the issue on appeal to the OCCA.

       Respondent asserts Grounds III and IV of the petition also were raised in Petitioner’s

post-conviction application, but were not appealed to the OCCA for a decision on their

merits. Therefore, Petitioner maintains Grounds I, III, and IV are unexhausted, and only

Ground II is exhausted, making this action a “mixed” petition for a writ of habeas corpus.

See Rhines v. Weber, 544 U.S. 269, 271 (2005).

       Petitioner has filed a response to Respondent’s motion to dismiss, admitting that

Ground I in the petition has not been exhausted and asking that Ground I of the petition be

dismissed (Dkt. 10 at 1). Ground I, therefore, is DISMISSED WITHOUT PREJUDICE.

Petitioner, however, contends that Grounds III and IV of the petition were raised in his

appeal to the OCCA and that those two claims are exhausted.

       “Exhaustion requires that the claim be fairly presented to the state court, which means

that the petitioner has raised the substance of the federal claim in state court.” Fairchild v.


                                               5
Workman, 579 F.3d 1134, 1151 (10th Cir. 2009) (citations and internal quotation marks

omitted). In other words, “a federal habeas petitioner [must] provide the state courts with

a ‘fair opportunity’ to apply controlling legal principles to the facts bearing upon his

constitutional claim.” Anderson v. Harless, 459 U.S. 4, 6 (1982) (citing Picard v. Connor,

404 U.S. 270, 276-77 (1982)).

       “[T]he crucial inquiry is whether the ‘substance’ of the petitioner’s claim has been

presented to the state courts in a manner sufficient to put the courts on notice of the federal

constitutional claim.” Prendergast v. Clements, 699 F.3d 1182, 1184 (10th Cir. 2012) (citing

Connor, 404 U.S. at 278; Nichols v. Sullivan, 867 F.2d 1250, 1252 (1989)). “A petitioner

need not invoke ‘talismanic language’ or cite ‘book and verse on the federal constitution.’”

Id. (quoting Nichols, 867 F.2d at 1252 (internal quotations omitted)). He, however, “cannot

assert entirely different arguments from those raised before the state court.” Bland v.

Sirmons, 459 F.3d 999, 1011 (10th Cir. 2006).

       Nor is citing the relevant legal principles, absent the relevant facts, sufficient
       to fairly present a claim. See Connor, 404 U.S. at 277 (finding no fair
       presentation where state court had no “opportunity to apply controlling legal
       principles to the facts bearing upon [the federal] claim”); Anderson v. Harless,
       459 U.S. 4, 6 (1982) (“[A] federal habeas petitioner [must] provide the state
       courts with a ‘fair opportunity’ to apply controlling legal principles to the facts
       bearing upon his constitutional claim.”); Williams v. Trammell, 782 F.3d 1184,
       1210 (noting that the substance of the claim “includes not only the
       constitutional guarantee at issue, but also the underlying facts that entitle a
       petitioner to relief”).

       Furthermore, a “petitioner cannot assert entirely different arguments [in his or
       her request for habeas relief] from those raised before the state court.” Bland,
       459 F.3d at 1011. That is, there is no fair presentation if the claim before the

                                               6
       state court was only “somewhat similar” to the claim pressed in the habeas
       petition. Duncan v. Henry, 513 U.S. 364, 366 (1995); see also Bland, 459
       F.3d at 1012 (finding failure to exhaust “[b]ecause presentation of a
       ‘somewhat similar’ claim is insufficient to ‘fairly present’ a federal claim”).
       Indeed, “mere similarity of claims is insufficient to exhaust.” Id. And the
       assertion of a general claim before the state court is insufficient to exhaust a
       more specific claim asserted for habeas relief. See Gray v. Netherland, 518
       U.S. 152, 163 (1996) (“[I]t is not enough to make a general appeal to a
       constitutional guarantee as broad as due process to present the ‘substance’ of
       such a claim to a state court.”); see also Thomas v. Gibson, 218 F.3d 1213,
       1221 n.6 (10th Cir. 2000) (holding petitioner’s “generalized” state-court
       ineffective-assistance claim was insufficient to exhaust his later, more specific
       federal habeas claim).

       Indeed, in order to be fairly presented, the state-court claim must be the
       “substantial equivalent” of its federal habeas counterpart. Connor, 404 U.S.
       at 278. There is no such substantial equivalency where the claim raised in
       habeas proceedings is “in a significantly different and stronger posture than it
       was when the state courts considered it.” Jones v. Hess, 681 F.2d 688, 694
       (10th Cir. 1982). To satisfy exhaustion, then, the habeas petition’s focus--as
       well as the alleged error that it identifies--cannot depart significantly from
       what the petitioner had presented to the state court. See, e.g., Bland, 459 F.3d
       at 1012 (noting that the habeas “challenge to the actions of the prosecution
       differs significantly from” the state-court “challenge to the instructions given
       by the court,” even where both concerned the propriety of a given jury
       instruction). Nor is it acceptable for the habeas petitioner to “shift” the “basis
       for [his or her] argument” away from what was previously raised in state court.
       Gardner v. Galetka, 568 F.3d 862, 872 (10th Cir. 2009) (claims were not
       “substantially the same” where petitioner’s state-court ineffective-assistance
       claim was predicated on counsel’s inaccurate description of petitioner’s injury,
       but where his habeas claim was grounded on counsel's failure to undertake a
       thorough investigation of the murder weapon); Smallwood v. Gibson, 191 F.3d
       1257, 1267 (10th Cir. 1999) (holding a claim for ineffective assistance of
       counsel not exhausted where petitioner “based [his state-court claim] on
       different reasons” and on different “bases [than those] upon which his current
       ineffective assistance of counsel claims rely”).

Grant v. Royal, 886 F.3d 874, 891 (10th Cir. 2018), cert. denied, __ U.S. __, 139 S. Ct. 925
(2019).
      Petitioner argues that his brief in support of his petition in error filed in the OCCA

                                               7
adequately presented Grounds III and IV raised in his habeas petition (Dkt. 10 at 2). An

examination of the arguments in his post-conviction appeal, however, shows his habeas

claims of ineffective assistance of trial and appellate counsel were not fairly presented to the

OCCA. Further his OCCA brief in support of these claims is significantly different from

those claims presented in the habeas petition.

       In Petitioner’s brief in support before the OCCA, he asserted that the state district

court failed to make findings of fact and conclusions of law in response to certain claims

raised in his post-conviction application (Dkt. 13-1 at 3). These were not substantive claims

with respect to any arguments raised in the state district court, but were instead procedural

state-law claims, as evidenced by Petitioner’s requested relief of “reversal of the district

court’s [post-conviction] order and remand for consideration of unanswered claims.” Id.

While Petitioner does reference some of his various ineffective assistance claims, he only

asserts the district court should acknowledge and address them on remand. Id. at 4.

       A claim asserting that a state court failed to make findings of facts and conclusions

of law as dictated by state law or local court rules presents a purely procedural state law

issue. Federal habeas review, however, ‘does not extend to the correction of purely state law

procedural errors that do not rise to the level of a constitutional due process violation.” See

Shipley v. Oklahoma, 313 F.3d 1249, 1251 (10th Cir. 2002) (finding petitioner’s claim that

the state trial court failed “to provide adequate conclusions of law in its order denying . . .

post-conviction relief” did “not amount to a federal constitutional claim that is cognizable


                                               8
in . . . a federal habeas action”).

        After careful review, the Court finds that Petitioner presented a purely state-law

procedural issue to the OCCA of the state district court’s failure to comply with state law or

rules that allegedly required findings of fact and conclusions of law. He cannot now shift his

claim to the underlying issues, namely habeas claims of ineffective assistance of counsel to

assert the federal constitutional validity of those claims. See Fairchild, 579 F.3d at 1151;

Strickland v. Washington, 466 U.S. 668, 684-86 (1984) (recognizing and discussing the

federal constitutional right to the effective assistance of counsel). Because the substance of

Petitioner’s habeas claims in Grounds III and IV of the petition never was presented to the

OCCA, the Court finds Grounds III and IV are unexhausted. See Fairchild, 579 F.3d at

1151.

        A district court has four options when faced with a “mixed” petition containing both

exhausted and unexhausted claims:

        (1) dismiss the mixed petition in its entirety, Rhines v. Weber, 544 U.S. 269,
        273 (2005); (2) stay the petition and hold it in abeyance while the petitioner
        returns to state court to raise his unexhausted claims, id. at 275-76; (3) permit
        the petitioner to dismiss the unexhausted claims and proceed with the
        exhausted claims, id. at 278; or (4) ignore the exhaustion requirement
        altogether and deny the petition on the merits if none of the petitioner’s claims
        has any merit, 28 U.S.C. § 2254(b)(2).

Fairchild v. Workman, 579 F.3d 1134, 1156 (10th Cir. 2009).

        [S]tay and abeyance should be available only in limited circumstances.
        Because granting a stay effectively excuses a petitioner’s failure to present his
        claims first to the state courts, stay and abeyance is only appropriate when the
        district court determines there was good cause for the petitioner’s failure to

                                               9
       exhaust his claims first in state court. Moreover, even if a petitioner had good
       cause for that failure, the district court would abuse its discretion if it were to
       grant him a stay when his unexhausted claims are plainly meritless. Cf. 28
       U.S.C. § 2254(b)(2) (“An application for a writ of habeas corpus may be
       denied on the merits, notwithstanding the failure of the applicant to exhaust the
       remedies available in the courts of the State”).

Rhines v. Weber, 544 U.S. 267, 277 (2005).

       Because Petitioner offers no explanation for his failure to exhaust the claims in

Grounds III and IV, the Court finds a stay and abeyance is not warranted. If Petitioner

chooses not to withdraw his unexhausted claims, the Court will dismiss his mixed petition

without prejudice, and he may then choose to pursue state court remedies for his unexhausted

claims. The Court notes that although the one-year statute of limitations to file a federal

habeas petition under 28 U.S.C. § 2254 is tolled while a properly-filed application for state

post-conviction or other collateral review is pending in state court with respect to the

pertinent judgment or claim, 28 U.S.C. § 2244(d)(2), the statute of limitations is not tolled

during the pendency of a federal habeas petition such as the one at issue here, Duncan v.

Walker, 533 U.S. 167, 181-82 (2001).

       Petitioner is granted fourteen (14) days to advise the Court of the direction he intends

to follow by filing one of the following: (1) a motion to dismiss this action in its entirety

without prejudice, (2) a motion to dismiss the unexhausted claims in Grounds III and IV, or

(3) a notice that he intends to continue the petition with both exhausted and unexhausted

claims. Failure to respond as directed by the Court in this Order will result in dismissal of

this entire action without further notice.

                                               10
ACCORDINGLY,

1.    Respondent’s motion to dismiss Petitioner’s petition for a writ of habeas corpus

      (Dkt. 8) is DENIED.

2.    Ground I of the petition is DISMISSED as unexhausted.

3.    Petitioner is directed to advise the Court of his intentions for proceeding in this

      case within fourteen (14) days by filing an appropriate pleading as set forth

      above.

4.    Respondent is directed to file a response to the petition or appropriate motion

      within twenty-one (21) days of Petitioner’s response to this Opinion and Order.

IT IS SO ORDERED this 14th day of July 2021.




                                    ___________________________________
                                    RONALD A. WHITE
                                    UNITED STATES DISTRICT JUDGE
                                    EASTERN DISTRICT OF OKLAHOMA




                                      11
